— Order, Supreme Court, New York County (William Davis, J.), entered February 27, 1991, which dismissed petitioner’s CPLR article 78 proceeding seeking to annul respondent’s determination calculating the lawful rent for the subject apartment in accordance with its section 42 (A) default formula, unanimously affirmed, without costs.
We agree with the IAS court that petitioner’s failure to provide leases for 1974 to 1977 as requested by respondent left respondent without a complete rent history, and gave it reason to utilize its default formula in calculating the rent for the subject apartment. In Matter of Lavanant v State Div. of *618Hous. & Community Renewal (148 AD2d 185, 192), this court specifically upheld respondent’s policy of requiring apartment owners to furnish a complete rent history in all rent overcharge proceedings commenced prior to April 1, 1984. In addition, this court and the Court of Appeals have upheld the use of alternative formulas in calculating the lawful rent where owners have failed to produce the required rent history (Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 108 AD2d 636, affd 65 NY2d 898).
We have reviewed the petitioner’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger and Ross, JJ.